 
This Document Prepared By and After Recording Return to:
Beth S. Rubin Riemer & Braunstein LLP 71 South Wacker Drive, Suite 3515 Chicago,
Illinois 60606 Address of Property:
220 Physicians Boulevard Ennis, Texas

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT
by
G&E HC REIT II ENNIS MOB, LLC
a Delaware limited liability company,
as Grantor,
to Peter S. Graf, as Trustee for the benefit of
BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent

This Document Serves as a Fixture Filing under Section 9.502 of the Texas
Business and Commercial Code

Grantor’s Organizational Identification Number is 4902916

1

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT

This Deed of Trust, Assignment of Leases and Rents, Security Agreement, Fixture
Filing and Financing Statement (this “Deed of Trust”), is made as of the 28th
day of January, 2011 by G&E HC REIT II ENNIS MOB, LLC, a Delaware limited
liability company (“Grantor”), whose address is c/o Grubb & Ellis Equity
Advisors, LLC, 1551 North Tustin Avenue, Suite 300, Santa Ana, California 92705,
Attention: Danny Prosky, to Peter S. Graf, with an address at Republic Title of
Texas, Inc., 2626 Howell Street, 10th Floor, Dallas, Texas 75204 (“Trustee”) for
the benefit of BANK OF AMERICA, N.A., a national banking association with an
address at 135 South LaSalle Street, 12th Floor, Chicago, Illinois 60606,
Attention: Michelle Herrick, as administrative agent (“Administrative Agent”)
under a Credit Agreement of even date among Borrower (as defined below), Bank of
America, N.A., and the other lending institutions which become parties to the
Credit Agreement (Bank of America, N.A. and the other lending institutions which
become parties to the Credit Agreement are collectively referred to as "Lenders”
and individually as “Lender”).

Recitals

Grantor has requested that Administrative Agent and Lenders make the Loan (as
hereinafter defined) to Grantor and Grubb & Ellis Healthcare REIT II Holdings
LP, a Delaware limited partnership (together with each other party which becomes
a borrower under the Credit Agreement, each of whom with Grantor are referred to
herein individually and collectively as "Borrower”). As a condition precedent to
making the Loan, Administrative Agent has required that Grantor execute and
deliver this Deed of Trust, Assignment of Leases and Rents, Security Agreement,
Fixture Filing and Financing Statement to Trustee for the benefit of
Administrative Agent.

Grants and Agreements

Now, therefore, in order to induce Administrative Agent and Lenders to make the
Loan to Borrower, Grantor agrees as follows:

Article I
Definitions.

As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:

"Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.

"Accounts” means all accounts of Grantor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

"Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

"Beneficiary” means Administrative Agent, on behalf of itself and certain other
Lenders, and its successors and assigns.

"Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

"Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

"Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

"Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

"Credit Agreement” means the Credit Agreement dated July 19, 2010 among
Borrower, Administrative Agent and Lenders which sets forth, among other things,
the terms and conditions upon which the proceeds of the Loan will be disbursed,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.

"Deed of Trust” means this Deed of Trust, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

"Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.

"Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.

"Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction, Lease or other matter of any
nature that would affect title to the Property.

"Environmental Agreement” means the Environmental Indemnity Agreement dated
July 19, 2010 by and among Borrower, Guarantor and Administrative Agent
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.

"Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

"Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Deed of Trust or any
of the other Loan Documents, including reasonable attorneys’ fees, court costs,
receiver’s fees, management fees and costs incurred in the repair, maintenance
and operation of, or taking possession of, or selling, the Property.

"Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

"Grantor” means G&E HC REIT II Ennis MOB, LLC, a Delaware limited liability
company.

"Guarantor” means Grubb & Ellis Healthcare REIT II, Inc., a Maryland
corporation, and its personal representatives, successors and assigns.

"Guaranty” means the Guaranty Agreement dated July 19, 2010 executed by
Guarantor to Administrative Agent for the benefit of Lenders, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.

"Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.

"Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

"Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

"Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

"Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder. All Leases shall be in
compliance with terms and provisions of the Credit Agreement.

"Letter of Credit” means any letter of credit for the account of Grantor or its
nominee in connection with the development of the Land or the construction of
the Improvements, together with any and all extensions, renewals or
modifications thereof, substitutions therefor or replacements thereof.

"Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

"Loan” means the loan from any Lender to Borrower, the repayment obligations in
connection with which are evidenced by the Note and the Credit Agreement.

"Loan Documents” means this Deed of Trust, each Note, the Guaranty, the
Environmental Agreement, the Credit Agreement, any Swap Contract, any
application or reimbursement agreement executed in connection with any Letter of
Credit, and any and all other documents which Grantor, Borrower, Guarantor or
any other party or parties have executed and delivered, or may hereafter execute
and deliver, to evidence, secure or guarantee the Obligations, or any part
thereof, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

"Note” means, singly or collectively, those certain Promissory Notes dated as of
the date shown thereon made by Borrower and payable, respectively, to the order
of each Lender in the principal face amount of that Lender’s Commitment, such
Promissory Notes being in the aggregate original principal amount of Twenty Five
Million and No/100 Dollars ($25,000,000.00), bearing interest as provided in the
Credit Agreement, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.

"Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of this Deed of Trust.

"Obligations” means all present and future debts, liabilities, obligations,
covenants and duties of Borrower to Beneficiary and Lenders arising pursuant to,
and/or on account of, the provisions of this Deed of Trust, the Note, the Credit
Agreement or any of the other Loan Documents, including the obligations: (a) to
pay all principal, interest, late charges, prepayment premiums (if any) and
other amounts due at any time under the Note; (b) to pay all Expenses,
indemnification payments, fees and other amounts due at any time under this Deed
of Trust or any of the other Loan Documents, together with interest thereon as
herein or therein provided; (c) to pay and perform all obligations of Borrower
under any Swap Contract; (d) to perform, observe and comply with all of the
other terms, covenants and conditions, expressed or implied, which Grantor
and/or Borrower are required to perform, observe or comply with pursuant to this
Deed of Trust or any of the other Loan Documents; and (e) to pay and perform all
future advances and other obligations that Grantor or any successor in ownership
of all or part of the Property may agree to pay and/or perform (whether as
principal, surety or guarantor) for the benefit of Beneficiary, when a writing
evidences the parties’ agreement that the advance or obligation be secured by
this Deed of Trust.

"Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Lenders’ interest in the Property
which are acceptable to Beneficiary as of the date hereof, (b) the Liens and
interests of this Deed of Trust, and (c) any other Encumbrance that Beneficiary
shall expressly approve in its sole and absolute discretion, as evidenced by a
“marked-up” commitment for title insurance initialed on behalf of Beneficiary or
by a subsequent endorsement to any title insurance policy issued to Beneficiary
and insuring Administrative Agent’s and Lenders’ interest in the Property.

"Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

"Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor (or any Borrower) now has or hereafter acquires an interest and
which is used in the construction of, or is placed upon, or is derived from or
used in connection with the maintenance, use, occupancy or enjoyment of, the
Property, including (a) the Accessories; (b) the Accounts; (c) all franchise,
license, management or other agreements with respect to the operation of the
Real Property or the business conducted therein (provided all of such agreements
shall be subordinate to this Deed of Trust, and Beneficiary shall have no
responsibility for the performance of Grantor’s obligations thereunder) and all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all of
Grantor’s and Borrower’s rights and interests under all Swap Contracts,
including all rights to the payment of money from Beneficiary under any Swap
Contract and all accounts, deposit accounts and general intangibles, including
payment intangibles, described in any Swap Contract; (f) all insurance policies
held by Grantor with respect to the Property or Grantor’s operation thereof;
(g) all money, mortgages and documents (whether tangible or electronic) arising
from or by virtue of any transactions related to the Property, and all deposits
and deposit accounts of Grantor (or any Borrower) with Beneficiary related to
the Property, including any such deposit account from which Grantor may from
time to time authorize Beneficiary to debit and/or credit payments due with
respect to the Loan; and (h) all sums at any time on deposit for the benefit of
Grantor (or any Borrower) or held by Beneficiary (whether deposited by or on
behalf of Grantor or anyone else) pursuant to any of the provisions of this Deed
of Trust or the other Loan Documents together with all Additions to and Proceeds
of all of the foregoing.

"Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

"Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Construction Contracts, all Contracts of Sale and all Refinancing
Commitments.

"Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

"Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Grantor and
belonging or appertaining to the Land or Improvements; (b) all right, title and
interest of Grantor in all development rights appurtenant to the Land or
Improvements, including, but not limited to, any oil, gas and other mineral
rights; (c) all Claims whatsoever of Grantor with respect to the Land or
Improvements, either in law or in equity, in possession or in expectancy;
(d) all estate, right, title and interest of Grantor in and to all streets,
roads and public places, opened or proposed, now or hereafter adjoining or
appertaining to the Land or Improvements; and (e) all options to purchase the
Land or Improvements, or any portion thereof or interest therein, and any
greater estate in the Land or Improvements, and all Additions to and Proceeds of
the foregoing.

"Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.

"Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

"State” means the state in which the Land is located.

"Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or any Affiliate [as defined in the Credit
Agreement]), together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.

"Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.

"Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Grantor (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the parties’
intent that such obligations shall be secured by this Deed of Trust (and any
other Mortgage [as such term is defined in the Credit Agreement]) in connection
with the Loan.

"Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.

"Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

"Trustee” means Peter S. Graf, or his successor in trust who may be acting under
and pursuant to this Deed of Trust from time to time.

"UCC” or “Uniform Commercial Code” means The Texas Business and Commerce Code,
as amended from time to time.

Article II
Granting Clauses; Condition of Grant.

Section 2.1 Conveyances and Security Interests.

In consideration of the provisions of this Deed of Trust and the sum of TEN
DOLLARS ($10.00) cash in hand paid and other good and valuable consideration the
receipt and sufficiency of which are acknowledged by Grantor, in order to secure
the prompt payment and performance of the Obligations, Grantor hereby
(a) GRANTS, BARGAINS, SELLS, CONVEYS, TRANSFERS, ASSIGNS and SETS OVER to
Trustee, TO HAVE AND TO HOLD, with GENERAL WARRANTY, all of Grantor’s right,
title and interest now or hereafter acquired, in and to the Real Property, with
all rights, appurtenances, and privileges thereunto belonging, with the power of
sale for the use and benefit of Beneficiary, Beneficiary’s successors and
assigns; (b) grants to Beneficiary a security interest in the Personalty;
(c) assigns to Beneficiary, and grants to Beneficiary a security interest in,
all Condemnation Awards and all Insurance Proceeds; (d) assigns to Beneficiary,
and grants to Beneficiary a security interest in, all of Grantor’s right, title
and interest in, but not any of Grantor’s obligations or liabilities under, all
Swap Contracts, Design and Construction Documents, all Contracts of Sale and all
Refinancing Commitments, and all Letters of Credit; and (e) assigns to
Beneficiary, and grants to Beneficiary a security interest in, all Accounts
arising from or related to any transactions related to the Premises (including
but not limited to Grantor’s rights in tenants’ security deposits, deposits with
respect to utility services to the Premises, and any deposits, deposit accounts
or reserves hereunder or under any other Loan Documents), and any account or
deposit account from which Grantor may from time to time authorize Holder to
debit and/or credit payments due with respect to the Loan or any Swap Contract,
all rights to the payment of money from Beneficiary under any Swap Contract, and
all accounts, deposit accounts and general intangibles including payment
intangibles, described in any Swap Contract. All Persons who may have or acquire
an interest in all or any part of the Property will be deemed to have notice of,
and will be bound by, the terms of the Obligations and each other agreement or
Deed of Trust made or entered into in connection with each of the Obligations.
Such terms include any provisions in the Note, the Credit Agreement or any Swap
Contract which provide that the interest rate on one or more of the Obligations
may vary from time to time.

Section 2.2 Absolute Assignment of Leases and Rents.

In consideration of the making of the Loan by Lenders to Borrower, the sum of
Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor absolutely and
unconditionally assigns the Leases and Rents to Beneficiary for the benefit of
Lenders. This assignment is, and is intended to be, an unconditional, absolute
and present assignment from Grantor to Beneficiary of all of Grantor’s right,
title and interest in and to the Leases and the Rents and not an assignment in
the nature of a pledge of the Leases and Rents or the mere grant of a security
interest therein. So long as no Event of Default shall exist, however, and so
long as Grantor is not in default in the performance of any obligation, covenant
or agreement contained in the Leases, Grantor shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default or a default by Grantor under the Leases) to collect, but
not prior to accrual, all Rents. Grantor agrees to collect and hold all Rents in
trust for Beneficiary and to use the Rents for the payment of the cost of
operating and maintaining the Property and for the payment of the other
Obligations before using the Rents for any other purpose.

Section 2.3 Security Agreement and Financing Statement.

This Deed of Trust (a) creates a security interest in the Personalty, and, to
the extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary under the Uniform Commercial Code
of the State, and (b) creates a security interest in favor of Beneficiary for
all sums at any time on deposit for the benefit of Grantor or held by
Beneficiary (whether deposited by or on behalf of Grantor or anyone else)
pursuant to any of the provisions of this Deed of Trust or the other Loan
Documents. In addition to all of its other rights under this Deed of Trust and
otherwise, Beneficiary shall have all of the rights of a secured party under the
Uniform Commercial Code of the State, as in effect from time to time, or under
the Uniform Commercial Code in force from time to time in any other state to the
extent the same is applicable Law. This Deed of Trust shall also be effective as
a financing statement with respect to any other Property as to which a security
interest may be perfected by the filing of a financing statement and may be
filed as such in any appropriate filing or recording office. The respective
mailing addresses of Grantor and Beneficiary are set forth in the Preamble to
this Deed of Trust. A carbon, photographic or other reproduction of this Deed of
Trust or any other financing statement relating to this Deed of Trust shall be
sufficient as a financing statement for any of the purposes referred to in this
Section. Grantor hereby irrevocably authorizes Beneficiary at any time and from
time to time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable Law, reasonably required by
Beneficiary to establish or maintain the validity, perfection and priority of
the security interests granted in this Deed of Trust. The foregoing
authorization includes Grantor’s irrevocable authorization for Beneficiary at
any time and from time to time to file any initial financing statements and
amendments thereto that indicate the Personalty (i) as “all assets” of Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Personalty falls within the scope of the Uniform Commercial Code of the
State or the jurisdiction where the initial financing statement or amendment is
filed, or (ii) as being of an equal or lesser scope or with greater detail.

Section 2.4 Fixture Financing Statement.

From the date of its recording, this Deed of Trust shall be effective as a
fixture financing statement within the purview of the Uniform Commercial Code
with respect to the Real Property and the goods described herein, which goods
are or are to become fixtures related to the Real Property (collectively, with
the Personalty and other items described in Section 2.3 above, referred to
herein as the “Collateral”). The addresses of Grantor (Debtor) and Beneficiary
(Secured Party) are set forth in the Preamble to this Deed of Trust. This Deed
of Trust is to be filed for recording with the Recorder of Deeds of the county
or the counties where the Property is located. Grantor hereby appoints
Beneficiary as its attorney-in-fact to execute and file on its behalf any
financing statements, continuation statements or other statements in connection
therewith which Beneficiary deems necessary or reasonably advisable to preserve
and maintain the priority of the lien hereof, or to extend the effectiveness
thereof, under the Uniform Commercial Code or any other laws which may hereafter
become applicable. This power, being coupled with an interest, shall be
irrevocable so long as any part of the Obligations remains unpaid. Grantor shall
pay to Beneficiary, from time to time, upon demand, any and all costs and
expenses incurred by Beneficiary in connection with the filing of any such
statements including, without limitation, reasonable attorneys’ fees and all
disbursements and such amounts shall be part of the Obligations secured by this
Deed of Trust.

Section 2.5 Rights of Beneficiary.

In addition to Beneficiary’s rights as a “Secured Party” under the UCC,
Beneficiary may, but shall not be obligated to, at any time without notice and
at the expense of Grantor: (a) give notice to any person of Beneficiary’s rights
hereunder and enforce such rights at law or in equity; (b) insure, protect,
defend and preserve the Collateral or any rights or interests of Beneficiary
therein if Grantor fails to do so after notice from Beneficiary; and (c) during
the existence of an Event of Default endorse, collect and receive any right to
payment of money owing to Grantor under or from the Collateral. Notwithstanding
the above, in no event shall Beneficiary be deemed to have accepted any property
other than cash in satisfaction of any obligation of Grantor to Beneficiary or
Lenders unless Beneficiary shall make an express written proposal thereof under
UCC §9.621, or other applicable law, and the provisions of UCC §9.620 have been
satisfied.

Section 2.6 Release of Deed of Trust and Termination of Assignments and
Financing Statements.

If and when Borrower has paid and performed all of the Obligations, and no
further advances are to be made under the Credit Agreement, Beneficiary will
provide a release of the Property from the lien of this Deed of Trust and
termination statements for filed financing statements, if any, to Grantor.
Grantor shall be responsible for the recordation of such release and the payment
of any recording and filing costs. Upon the recording of such release and the
filing of such termination statements, the absolute assignments set forth in
shall automatically terminate and become null and void.

Article III
Representations and Warranties.

      Grantor makes the following representations and warranties to Beneficiary
and Lenders:

Section 3.1
  Title to Real Property.
 
   

Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Grantor has the right and
authority to convey the Real Property and does hereby convey the Real Property
with general warranty. The Real Property is subject to no Encumbrances other
than the Permitted Encumbrances.

Section 3.2 Title to Other Property.

Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Construction Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.3 Property Assessments.

The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.

Section 3.4 Independence of the Real Property.

Except as set forth in any Permitted Encumbrance, no buildings or other
improvements on property not covered by this Deed of Trust rely on the Real
Property or any interest therein to fulfill any requirement of any Governmental
Authority for the existence of such property, building or improvements; and none
of the Real Property relies, or will rely, on any property not covered by this
Deed of Trust or any interest therein to fulfill any requirement of any
Governmental Authority. The Real Property has been properly subdivided from all
other property in accordance with the requirements of any applicable
Governmental Authorities.

Section 3.5 Existing Improvements.

The existing Improvements, if any, were, to the best of Grantor’s knowledge,
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.

Section 3.6 Leases and Tenants.

The Leases are valid and are in full force and effect, and are in strict
compliance with the requirements set forth in the Credit Agreement. Grantor is
not in default under any of the terms thereof. Except as expressly permitted in
the Credit Agreement, Grantor has not accepted any Rents in advance of the time
the same became due under the Leases and has not forgiven, compromised or
discounted any of the Rents. Grantor has title to and the right to assign the
Leases and Rents to Beneficiary, and no other assignment of the Leases or Rents
has been granted. To the best of Grantor’s knowledge and belief, no tenant or
tenants occupying, individually or in the aggregate, more than five percent (5%)
of the net rentable area of the Improvements are in default under their Lease(s)
or are the subject of any bankruptcy, insolvency or similar proceeding.

Article IV
Affirmative Covenants.

Section 4.1 Obligations.

Grantor agrees to promptly pay and perform, or cause Borrower to pay and
perform, all of the Obligations, time being of the essence in each case.

Section 4.2 Property Assessments; Documentary Taxes.

Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Grantor will promptly
pay all stamp, documentary, recordation, transfer and intangible taxes and all
other taxes that may from time to time be required to be paid with respect to
the Loan, the Note, this Deed of Trust or any of the other Loan Documents.

Section 4.3 Permitted Contests.

Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) Beneficiary or Lenders are not
subjected to any Claim as a result of such contest, and (d) Grantor provides
assurances satisfactory to Beneficiary (including the establishment of an
appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
harmless against all Claims in connection therewith. Promptly after the
settlement or conclusion of such contest or action, Grantor shall comply with
such Law and/or pay and discharge the amounts which shall be levied, assessed or
imposed or determined to be payable, together with all penalties, fines,
interests, costs and expenses in connection therewith.

Section 4.4 Compliance with Laws.

Grantor will comply with and not violate, and cause to be complied with and not
violated, all present and future Laws applicable to the Property and its use and
operation.

Section 4.5 Maintenance and Repair of the Property.

Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.

Section 4.6 Additions to Security.

All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further Deed of Trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Beneficiary such further
documents as may be required by the terms of the Credit Agreement and the other
Loan Documents.

Section 4.7 Subrogation.

To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary whether or not
from the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Beneficiary to pay or discharge any Lien.

Section 4.8 Leases.

(a) Except as expressly permitted in the Credit Agreement, Grantor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary.

(b) Beneficiary shall not be obligated to perform or discharge any obligation of
Grantor under any Lease. The assignment of Leases provided for in this Deed of
Trust in no manner places on Beneficiary any responsibility for (i) the control,
care, management or repair of the Property, (ii) the carrying out of any of the
terms and conditions of the Leases, (iii) any waste committed on the Property,
or (iv) any dangerous or defective condition on the Property (whether known or
unknown).

(c) No approval of any Lease by Beneficiary shall be for any purpose other than
to protect Beneficiary’s security and to preserve Beneficiary’s rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.

Section 4.9 Insurance.

Grantor will at all times keep the Property insured in the manner and to the
extent required in the Credit Agreement. In addition, if the area where the
Property is located is now or in the future designated as a special flood hazard
area pursuant to the Flood Disaster Protection Act of 1973 (as amended), and if
the community where the Property is located is participating in the National
Flood Insurance Program, Grantor will obtain and continuously maintain a
National Flood Insurance Program Standard Flood Insurance Policy or equivalent
covering the Property. Beneficiary may, from time to time, require such
additional insurance as Beneficiary may determine is reasonably necessary to
protect Beneficiary’s Lien hereunder or to assure repayment of all the
Obligations.

Section 4.10 Insurance/Condemnation Proceeds.

All Insurance/Condemnation Awards will be paid to Beneficiary for application to
the Obligations in the manner and to the extent provided in the Credit
Agreement.

Section 4.11 Beneficiary’s Right to Cause Performance of Covenants.

If Grantor fails to maintain any insurance and pay the premiums for insurance as
required in this Article, to pay all taxes, penalties, assessments, charges, and
claims as required in this Article, or to repair and maintain any of the
Property as required in this Article, or if Grantor fails to keep or perform any
of Grantor’s other covenants herein, Beneficiary may obtain such insurance,
cause such repairs and maintenance to be made, pay such taxes, penalties,
assessments, charges, or claims, or cause such other covenants to be performed.
Grantor will pay to Beneficiary on demand all amounts paid by Beneficiary for
the foregoing and the amount of all expenses incurred by Beneficiary in
connection therewith, together with interest thereon from the date when
incurred. Such amounts and interest are secured by this Deed of Trust, which
creates a Lien in the Property prior to any right, title, interest, lien, or
claim in or upon the Property subordinate to the Lien of this Deed of Trust. Any
such payments by Beneficiary will not be deemed a waiver of any Default or Event
of Default. Beneficiary is not obligated to exercise Beneficiary’s rights under
this Section and is not liable to Grantor for any failure to do so.

Article V
Negative Covenants.

Section 5.1 Encumbrances.

Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances. Within thirty (30) days after the filing
of any mechanic’s lien or other Lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or filing a bond or
otherwise as permitted by Law. So long as Beneficiary’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Grantor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Grantor does
so diligently and without prejudice to Beneficiary or delay in completing
construction of the Improvements. Grantor shall give Beneficiary Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.

Section 5.2 Transfer of the Property.

Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Deed of Trust). A
Change of Control (as such term is defined in the Credit Agreement) shall be
deemed to be a prohibited Transfer of the Property.

Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary. Grantor may remove and dispose of, free from the
Lien of this Deed of Trust, such Accessories as from time to time become worn
out or obsolete, provided that, either (a) at the time of, or prior to, such
removal, any such Accessories are replaced with other Accessories which are free
from Liens other than Permitted Encumbrances and have a value at least equal to
that of the replaced Accessories (and by such removal and replacement Grantor
shall be deemed to have subjected such Accessories to the Lien of this Deed of
Trust), or (b) so long as a prepayment may be made without the imposition of any
premium pursuant to the Note, such Accessories are sold at fair market value for
cash and the net cash proceeds received from such disposition are paid over
promptly to Beneficiary to be applied to the prepayment of the principal of the
Loan.

Section 5.4 Additional Improvements.

Grantor will not construct any Improvements other than those presently on the
Land and those described in the Credit Agreement without the prior written
consent of Beneficiary. Grantor will complete and pay for, within a reasonable
time, any Improvements which Grantor is permitted to construct on the Land.
Grantor will construct and erect any permitted Improvements (a) strictly in
accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right of way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land.

Section 5.5 Restrictive Covenants, Zoning, etc.

Without the prior written consent of Beneficiary, Grantor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance or other public or private restrictions limiting or defining the uses
which may be made of the Property. Grantor (a) will promptly perform and
observe, and cause to be performed and observed, all of the terms and conditions
of all agreements affecting the Property, and (b) will do or cause to be done
all things necessary to preserve intact and unimpaired any and all easements,
appurtenances and other interests and rights in favor of, or constituting any
portion of, the Property.

Article VI
Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:

Section 6.1 Payment Obligations.

Grantor or any other Borrower fails to pay (i) any of the Obligations within
five (5) days when due (provided, however, there shall be no five (5) day grace
period for amounts due at maturity or upon acceleration of the Loan), or
(ii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document.

Section 6.2 Transfers.

Grantor Transfers, or contracts to Transfer, all or any part of the Property or
any legal or beneficial interest therein (except for Transfers of the
Accessories expressly permitted under this Deed of Trust). A Change in Control
shall be deemed to be a prohibited Transfer of the Property constituting an
Event of Default.

Section 6.3 Other Obligations.

Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor.

Section 6.4 Event of Default Under Other Loan Documents.

An Event of Default (as defined therein) occurs under the Note or the Credit
Agreement, or Borrower or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period).

Section 6.5 Change in Zoning or Public Restriction.

Any change in any zoning ordinance or regulation or any other public restriction
is enacted, adopted or implemented that limits or defines the uses which may be
made of the Property such that the present or intended use of the Property, as
specified in the Loan Documents, would be in violation of such zoning ordinance
or regulation or public restriction, as changed.

Section 6.6 Default Under Leases.

Grantor fails duly to perform its obligations under any Material Lease (as such
term is defined in the Credit Agreement), and such failure is not cured within
the grace period, if any, provided in the Material Lease.

Section 6.7 Default Under Other Lien Documents.

A default occurs under any other mortgage, deed of trust or security agreement
covering the Property, including any Permitted Encumbrances.

Section 6.8 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.

Article VII
Rights and Remedies.

Upon the happening of any Event of Default, Beneficiary shall have the right, in
addition to any other rights or remedies available to Beneficiary under any of
the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:

Section 7.1 Acceleration.

Beneficiary may accelerate all Obligations under the Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration or intention to accelerate, presentment or
demand for payment, protest, notice of protest, notice of nonpayment or
dishonor, or notices or demands of any kind or character (all of which are
hereby waived by Grantor).

Section 7.2 Foreclosure; Judicial Foreclosure.

In the event that any provision in this Deed of Trust shall be inconsistent with
any provision of the State law, the provisions of the State law shall take
precedence over the provisions of this Deed of Trust, but shall not invalidate
or render unenforceable any other provision of this Deed of Trust that can be
construed in a manner consistent with applicable law. If any provision of this
Deed of Trust shall grant to Beneficiary any rights or remedies upon an Event of
Default which are more limited than the rights that would otherwise be vested in
Beneficiary under the State law in the absence of said provision, Beneficiary
shall be vested with the rights granted by the State law. Without limiting the
generality of the foregoing, all expenses incurred by Beneficiary to the extent
reimbursable under applicable law, whether incurred before or after any decree
or judgment of foreclosure, and whether or not enumerated in this Deed of Trust,
shall be added to the Obligations.

Beneficiary may institute one or more actions of foreclosure on this Deed of
Trust or to institute other proceedings according to law for foreclosure, and
prosecute the same to judgment, execution and sale, for the collection of the
Obligations and all costs and expenses of such proceedings, including reasonable
attorneys’ fees and actual attorneys’ expenses.

To the extent permitted by law, Beneficiary has the option of proceeding as to
both the Real Property and the Personalty in accordance with its rights and
remedies in respect of the Property, in which event the default provisions of
the UCC will not apply. Beneficiary also has the option of exercising, in
respect of the Property consisting of Personalty, all of the rights and remedies
available to a secured party upon default under the applicable provisions of the
UCC in effect in the jurisdiction where the Real Property is located. In the
event Beneficiary elects to proceed with respect to the Personalty separately
from the Real Property, whenever applicable provisions of the UCC require that
notice be reasonable, ten (10) days notice will be deemed reasonable.

Section 7.3 Remedies under the Credit Agreement.

Without limiting the other rights and remedies of Beneficiary set forth in this
Deed of Trust, Beneficiary may exercise any and all rights and remedies of
Beneficiary specified in the Credit Agreement, or at law or equity.

Section 7.4 Possession of Property Not Required.

Upon any sale of any item of the Property made pursuant to judicial proceedings
for foreclosure (“Judicial Sale”), it will not be necessary for any public
officer acting under execution or order of the court (a “Selling Official”) to
have any of the Property present or constructively in his possession.

Section 7.5 Deeds of Trust of Conveyance and Transfer.

Upon the completion of every Judicial Sale, the Selling Official will execute
and deliver to each purchaser a bill of sale or deed of conveyance, as
appropriate, for the items of the Property that are sold. Grantor hereby grants
every such Selling Official the power as the attorney-in-fact of Grantor to
execute and deliver in Grantor’s name all deeds, bills of sale and conveyances
necessary to convey and transfer to the purchaser all of Grantor’s rights, title
and interest in the items of Property which are sold. Grantor hereby ratifies
and confirms all that such attorneys-in-fact lawfully do pursuant to such power.
Nevertheless, Grantor, if so requested by the Selling Official or by any
purchaser, will ratify any such sale by executing and delivering to such Selling
Official or to such purchaser, as applicable, such deeds, bills of sale or other
Deeds of Trust of conveyance and transfer as may be specified in any such
request.

Section 7.6 Recitals.

The recitals contained in any Deed of Trust of conveyance or transfer made by a
Selling Official to any purchaser at any Judicial Sale will, to the extent
permitted by law, conclusively establish the truth and accuracy of the matters
stated therein, including the amount of the Obligations, the occurrence of a an
Event of Default, and the advertisement and conduct of such Judicial Sale in the
manner provided herein or under applicable law, and the qualification of the
Selling Official. All prerequisites to such Judicial Sale will be presumed from
such recitals to have been satisfied and performed.

Section 7.7 Divestiture of Title; Bar.

To the extent permitted by applicable law, every Judicial Sale, and every sale
made as contemplated by this Deed of Trust, will operate to divest all rights,
title, and interest of Grantor in and to the items of the Property that are
sold, and will be a perpetual bar, both at law and in equity, against Grantor
and Grantor’s heirs, executors, administrators, personal representatives,
successors and assigns, and against everyone else, claiming the item sold either
from, through or under Grantor or Grantor’s heirs, executors, administrators,
personal representatives, successors or assigns.

Section 7.8 Receipt of Purchase Money Sufficient Discharge.

A receipt from any person authorized to receive the purchase money paid at any
Judicial Sale, or other sale contemplated by this Deed of Trust, will be
sufficient discharge therefor to the purchaser. After paying such purchase money
and receiving such receipt, neither such purchaser nor such purchaser’s heirs,
executors, administrators, personal representatives, successors or assigns will
have any responsibility or liability respecting the application of such purchase
money or any loss, misapplication or non-application of any of such purchase
money, or to inquire as to the authorization, necessity, expediency or
regularity of any such sale.

Section 7.9 Purchase by Beneficiary.

In any Judicial Sale, or other public sale made as contemplated by this Deed of
Trust, Beneficiary may bid for and purchase any of the Property being sold, and
will be entitled, upon presentment of the relevant Loan Documents and documents
evidencing the same, to apply the amount of the Obligations held by it against
the purchase price for the items of the Property so purchased. The amount so
applied will be credited against the Obligations in accordance with the terms of
the Credit Agreement.

Section 7.10 Sale of Portion of Property.

The Lien created by this Deed of Trust, as it pertains to any Property that
remains unsold, will not be affected by a Judicial Sale of less than all of the
Property.

Section 7.11 Judicial Action.

Beneficiary shall have the right from time to time to sue Grantor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed of Trust, as the same become due), without regard to whether or not any of
the other Obligations shall be due, and without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Grantor,
including an action of foreclosure or an action for specific performance, for a
Default or Event of Default existing at the time such earlier action was
commenced.

Section 7.12 Collection of Rents.

Upon the occurrence of an Event of Default, the license granted to Grantor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Grantor. Beneficiary may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Beneficiary may, but shall not be obligated to, exercise and
enforce any or all of Grantor’s rights under the Leases. Without limitation to
the generality of the foregoing, Beneficiary may notify the tenants under the
Leases that all Rents are to be paid to Beneficiary, and following such notice
all Rents shall be paid directly to Beneficiary and not to Grantor or any other
Person other than as directed by Beneficiary, it being understood that a demand
by Beneficiary on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Beneficiary without the
necessity of further consent by Grantor. Grantor hereby irrevocably authorizes
and directs the tenants under the Lease to pay all Rents to Beneficiary instead
of to Grantor, upon receipt of written notice from Beneficiary, without the
necessity of any inquiry of Grantor and without the necessity of determining the
existence or non-existence of an Event of Default. Grantor hereby appoints
Beneficiary as Grantor’s attorney-in-fact with full power of substitution, which
appointment shall take effect upon the occurrence of an Event of Default and is
coupled with an interest and is irrevocable prior to the full and final payment
and performance of the Obligations, in Grantor’s name or in Beneficiary’s name:
(a) to endorse all checks and other Deeds of Trust received in payment of Rents
and to deposit the same in any account selected by Beneficiary; (b) to give
receipts and releases in relation thereto; (c) to institute, prosecute and/or
settle actions for the recovery of Rents; (d) to modify the terms of any Leases
including terms relating to the Rents payable thereunder; (e) to cancel any
Leases; (f) to enter into new Leases; and (g) to do all other acts and things
with respect to the Leases and Rents which Beneficiary may deem necessary or
desirable to protect the security for the Obligations. Any Rents received shall
be applied first to pay all Expenses and next in reduction of the other
Obligations. Grantor shall pay, on demand, to Beneficiary, the amount of any
deficiency between (i) the Rents received by Beneficiary, and (ii) all Expenses
incurred together with interest thereon as provided in the Credit Agreement and
the other Loan Documents.

Section 7.13 Receiver.

Upon, or at any time prior or after, the filing of any complaint to foreclose
the lien of this Deed of Trust or instituting any other foreclosure of the liens
and security interests provided for in this Deed of Trust or any other legal
proceedings under this Deed of Trust, Beneficiary may, at Beneficiary’s sole
option, make application to a court of competent jurisdiction for appointment of
a receiver pursuant to applicable law for all or any part of the Property, as a
matter of strict right and without notice to Grantor, and Grantor does hereby
irrevocably consent to such appointment, waives any and all notices of and
defenses to such appointment and agrees not to oppose any application therefor
by Beneficiary, but nothing herein is construed to deprive Beneficiary of any
other right, remedy or privilege Beneficiary may now have under the law to have
a receiver appointed; provided that the appointment of such receiver, trustee or
other appointee by virtue of any court order, statute or regulation shall not
impair or in any manner prejudice the rights of Beneficiary to receive payment
of all of the rents, issues, deposits and profits pursuant to other terms and
provisions set forth in this Deed of Trust. Such appointment may be made either
before or after sale, without notice; without regard to the solvency or
insolvency, at the time of application for such receiver, of the person or
persons, if any, liable for the payment of the Obligations; without regard to
the value of the Property at such time and whether or not the same is then
occupied as a homestead; without bond being required of the applicant; and
Beneficiary hereunder or any employee or agent thereof may be appointed as such
receiver. Such receiver shall have all powers and duties prescribed by
applicable law, including the power to take possession, control and care of the
Property and to collect all rents, issues, deposits, profits and avails thereof
during the pendency of such foreclosure suit and apply all funds received toward
the Obligations, and in the event of a sale and a deficiency where Grantor has
not waived its statutory rights of redemption, during the full statutory period
of redemption, as well as during any further times when Grantor or its
administrators, legal representatives, successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, issues,
deposits, profits and avails, and shall have all other powers that may be
necessary or useful in such cases for the protection, possession, control,
management and operation of the Property during the whole of any such period. To
the extent permitted by law, such receiver may extend or modify any then
existing Leases and make new leases of the Property or any part thereof, which
extensions, modifications and new leases may provide for terms to expire, or for
options to lessees to extend or renew terms to expire, beyond the maturity date
of the Loan, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
Grantor and all persons whose interests in the Property are subject to the lien
hereof, and upon the purchaser or purchasers at any such foreclosure sale,
notwithstanding any redemption from sale, discharge of indebtedness,
satisfaction of foreclosure decree or issuance of certificate of sale or deed to
any purchaser.

Section 7.14 Taking Possession or Control of the Property.

To the extent permitted by Law, and with or without the appointment of a
receiver, or an application therefor, Beneficiary may (a) enter upon, and take
possession of (and Grantor shall surrender actual possession of), the Property
or any part thereof, without notice to Grantor and without bringing any legal
action or proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.

Section 7.15 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.13, Beneficiary or the receiver, as the case may be,
may, at its sole option, (a) make all necessary or proper repairs and Additions
to or upon the Property, (b) operate, maintain, control, make secure and
preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements and
make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Credit Agreement and the other Loan Documents).
Beneficiary or such receiver shall be under no liability for, or by reason of,
any such taking of possession, entry, holding, removal, maintaining, operation
or management, except for gross negligence or willful misconduct. The exercise
of the remedies provided in this Section shall not cure or waive any Event of
Default, and the enforcement of such remedies, once commenced, shall continue
for so long as Beneficiary shall elect, notwithstanding the fact that the
exercise of such remedies may have, for a time, cured the original Event of
Default.

Section 7.16 Uniform Commercial Code.

Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Grantor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Beneficiary to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties.

Section 7.17 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.

Section 7.18 Other Remedies.

Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.

Article VIII
[Reserved].
Article IX
Miscellaneous.

Section 9.1 Scope of Deed of Trust.

This Deed of Trust is a deed of trust and mortgage of both real and personal
property, a security agreement, an assignment of rents and leases, a financing
statement and fixture filing and a collateral assignment, and also covers
proceeds and fixtures.

Section 9.2 Notice to Account Debtors.

In addition to the rights granted elsewhere in this Deed of Trust, Beneficiary
may at any time notify the account debtors or obligors of any accounts, chattel
paper, general intangibles, negotiable instruments or other evidences of
indebtedness included in the Collateral to pay Beneficiary directly.

Section 9.3 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of Beneficiary as provided for in this Deed of
Trust, or in any of the other Loan Documents or now or hereafter existing by
Law, shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Deed of Trust, or in any of the
other Loan Documents or now or hereafter existing by Law, and the exercise or
beginning of the exercise by Beneficiary of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Beneficiary of any or all such other rights, powers or remedies.

Section 9.4 No Waiver by Beneficiary.

No course of dealing or conduct by or among Beneficiary or any Lender and
Grantor shall be effective to amend, modify or change any provisions of this
Deed of Trust or the other Loan Documents. No failure or delay by Beneficiary to
insist upon the strict performance of any term, covenant or agreement of this
Deed of Trust or of any of the other Loan Documents, or to exercise any right,
power or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, covenant or agreement or of any such breach, or preclude
Beneficiary from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any of the Obligations,
Beneficiary shall not be deemed to waive the right either to require prompt
payment when due of all other Obligations, or to declare an Event of Default for
failure to make prompt payment of any such other Obligations. Neither Borrower
nor any other Person now or hereafter obligated for the payment of the whole or
any part of the Obligations shall be relieved of such liability by reason of
(a) the failure of Beneficiary to comply with any request of Grantor or of any
other Person to take action to foreclose this Deed of Trust or otherwise enforce
any of the provisions of this Deed of Trust, or (b) any agreement or stipulation
between any subsequent owner or owners of the Property and Beneficiary, or
(c) Beneficiary’s extending the time of payment or modifying the terms of this
Deed of Trust or any of the other Loan Documents without first having obtained
the consent of Grantor, Borrower or such other Person. Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Beneficiary may release any
Person at any time liable for any of the Obligations or any part of the security
for the Obligations and may extend the time of payment or otherwise modify the
terms of this Deed of Trust or any of the other Loan Documents without in any
way impairing or affecting the Lien of this Deed of Trust or the priority of
this Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.

Section 9.5 Waivers and Agreements Regarding Remedies.

To the full extent Grantor may do so, Grantor hereby:

(a) to the full extent permitted by law, hereby voluntarily and knowingly waives
its rights to reinstatement and redemption, and to the full extent permitted by
law, waives the benefits of all present and future valuation, appraisement,
homestead, exemption, stay, extension or redemption, right to notice of election
to accelerate the Obligations, and moratorium laws under any state or federal
law;

(b) waives all rights to a marshaling of the assets of Grantor or Borrower,
including the Property, or to a sale in the inverse order of alienation in the
event of a foreclosure of the Property, and agrees not to assert any right under
any Law pertaining to the marshaling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;

(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and

(d) waives and relinquishes any and all rights and remedies which Grantor or any
Borrower may have or be able to assert by reason of the provisions of any Laws
pertaining to the rights and remedies of sureties.

Section 9.6 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the representatives,
successors and assigns of Grantor (including any permitted subsequent owner of
the Property), and inure to the benefit of Beneficiary, on behalf of Lenders,
and their respective successors and assigns.

Section 9.7 No Warranty by Beneficiary.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary
pursuant to this Deed of Trust or any of the other Loan Documents, Beneficiary
shall not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Beneficiary.

Section 9.8 Amendments.

This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.

Section 9.9 Severability.

In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.

Section 9.10 Notices.

All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any Notice shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that service of a notice required by Texas
Property Code Section 51.002, as amended, shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in this Deed of Trust or in any other Loan Document or to
require giving of notice or demand to or upon any Person in any situation or for
any reason.

Section 9.11 Joint and Several Liability.

If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Beneficiary may release, compromise, modify or settle with any of Grantor, in
whole or in part, without impairing, lessening or affecting the obligations and
liabilities of the others of Grantor hereunder or under the Note. Any of the
acts mentioned aforesaid may be done without the approval or consent of, or
notice to, any of Grantor or any Borrower.

Section 9.12 Rules of Construction.

The words “hereof”, “herein”, “hereunder”, “hereto” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants”. The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation”. The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State. If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.



    Section 9.13 Governing Law; Litigation.

THIS DEED OF TRUST SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS
(WITHOUT GIVING EFFECT TO ILLINOIS CHOICE OF LAW PRINCIPLES), EXCEPT WITH
RESPECT TO (I) WHETHER A TRANSACTION TRANSFERS OR CREATES AN INTEREST IN REAL
PROPERTY FOR SECURITY PURPOSES OR OTHERWISE, (II) THE NATURE OF AN INTEREST IN
REAL PROPERTY THAT IS TRANSFERRED OR CREATED BY A TRANSACTION, (III) THE METHOD
FOR FORECLOSURE OF A LIEN ON REAL PROPERTY, (IV) THE NATURE OF AN INTEREST IN
REAL PROPERTY THAT RESULTS FROM FORECLOSURE, (V) THE MANNER AND EFFECT OF
RECORDING OR FAILING TO RECORD EVIDENCE OF A TRANSACTION THAT TRANSFERS OR
CREATES AN INTEREST IN REAL PROPERTY, AND (VI) THE ENFORCEMENT HEREOF AGAINST
THE PROPERTY IN THE STATE OF TEXAS, IN WHICH CASE OR CASES SUCH MATTER(S) SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO TEXAS
CHOICE OF LAW PRINCIPLES). TO THE EXTENT THAT THIS DEED OF TRUST MAY OPERATE AS
A SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE OF TEXAS,
BENEFICIARY SHALL HAVE ALL RIGHTS AND REMEDIES CONFERRED THEREIN FOR THE BENEFIT
OF A SECURED PARTY, AS SUCH TERM IS DEFINED THEREIN, THE ENFORCEMENT OF WHICH
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO
TEXAS CHOICE OF LAW PRINCIPLES).

TO THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTOR HEREBY AGREES THAT ALL ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS DEED OF TRUST SHALL BE TRIED AND
DETERMINED ONLY IN THE STATE AND FEDERAL COURT LOCATED IN THE COUNTY OF COOK,
STATE OF ILLINOIS OR, AT THE SOLE OPTION OF BENEFICIARY, IN ANY OTHER COURT IN
WHICH BENEFICIARY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY, EXCEPT THAT ANY
ACTION TO FORECLOSE THIS DEED OF TRUST, TO OBTAIN POSSESSION OF THE PROPERTY, TO
HAVE A RECEIVER APPOINTED FOR THE PROPERTY OR TO ENFORCE ANY OTHER REMEDY HEREIN
AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, INJUNCTIVE RELIEF, SHALL
BE BROUGHT ONLY IN THE COUNTY OF ELLIS, STATE OF TEXAS. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, GRANTOR HEREBY WAIVES PERSONAL SERVICE OF PROCESS UPON
GRANTOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO GRANTOR AT THE ADDRESS STATED IN THIS DEED OF TRUST AND SERVICE
SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

Section 9.14 Use of Proceeds.

Grantor represents and warrants to Beneficiary (a) that the proceeds of the Note
secured by this Deed of Trust will be used for the purposes specified in the
Loan Documents, and that the Obligations constitute a business loan, and
(b) that the Loan evidenced by the Note is an exempted transaction under the
Truth In Lending Act, 15 U.S.C. §1601 et seq.

Section 9.15 Cross-Default/Cross-Collateralization.

This Deed of Trust shall be cross-defaulted and cross-collateralized with all
“Mortgages” (as such term is defined in the Credit Agreement) delivered during
the term of the Loan, whether existing as of the date of this Deed of Trust or
subsequently made. A default not cured within any applicable grace or cure
period under any of the other Mortgage shall constitute an Event of Default
under this Deed of Trust. An Event of Default under this Deed of Trust shall
constitute an Event of Default under all of the other Mortgages. To the extent
not prohibited by applicable law, if Beneficiary, at its option, avails itself
of this cross-collateralization/cross-default provision, Beneficiary shall have
the option to pursue its remedies in any combinations and against any or all of
Beneficiary’s security for the Loan, whether successively, concurrently or
otherwise. Grantor acknowledges that Beneficiary is unwilling to make the Loan
unless Grantor agrees that this Deed of Trust and the other Mortgages are
cross-collateralized and cross-defaulted and therefore, since it is in the best
interest of Grantor that Beneficiary make the Loan, Grantor has agreed to
cross-collateralize and cross-default this Deed of Trust and the other Mortgages
as set forth hereinabove.

Section 9.16 Other Amounts Secured; Maximum Indebtedness.

Grantor acknowledges and agrees that this Deed of Trust secures the entire
principal amount of the Note and interest accrued thereon, regardless of whether
any or all of the Loan proceeds are disbursed on or after the date hereof, and
regardless of whether the outstanding principal is repaid in whole or part or
are future advances made at a later date, any and all litigation and other
expenses and any other amounts as provided herein or in any of the other Loan
Documents, including, without limitation, the payment of any and all loan
commissions, service charges, liquidated damages, expenses and advances due to
or paid or incurred by Beneficiary in connection with the Loan, all in
accordance with the Loan commitment issued in connection with this transaction
and the Loan Documents. Under no circumstances, however, shall the total
indebtedness secured hereby exceed Fifty Million and No/100 Dollars
($50,000,000.00). It is agreed that any future advances made by Beneficiary for
the benefit of Grantor from time to time under this Deed of Trust or the other
Loan Documents and whether or not such advances are obligatory or are made at
the option of Beneficiary, made at any time from and after the date of this Deed
of Trust, and all interest accruing thereon, shall be equally secured by this
Deed of Trust and shall have the same priority as all amounts, if any, advanced
as of the date hereof and shall be subject to all of the terms and provisions of
this Deed of Trust. This Deed of Trust shall be valid and have priority to the
extent of the full amount of the indebtedness secured hereby over all subsequent
liens and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Property given priority by law.

Section 9.17 Adjustable Deed of Trust Loan Provision.

The Note which this Deed of Trust secures is an adjustable note on which the
interest rate may be adjusted from time to time in accordance with the terms and
provisions set forth in the Credit Agreement.

     
Section 9.18
  [Intentionally omitted.]
 
   
Section 9.19
  Deed in Trust.
 
   

If title to the Property or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction contained herein against the
creation of any lien on the Property shall be construed as a similar prohibition
or restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.

Section 9.20 Collateral Protection.

Unless Grantor provides Beneficiary with evidence of the insurance required by
this Deed of Trust or any other Loan Document, Beneficiary may purchase
insurance at Grantor’s expense to protect Beneficiary’s interest in the Property
or any other collateral for the Obligations. This insurance may, but need not,
protect Grantor’s interests. The coverage Beneficiary purchases may not pay any
claim that Grantor makes or any claim that is made against Grantor in connection
with the Property or any other collateral for the Obligations. Grantor may later
cancel any insurance purchased by Beneficiary, but only after providing
Beneficiary with evidence that Grantor has obtained insurance as required under
this Deed of Trust or any other Loan Document. If Beneficiary purchases
insurance for the Property or any other collateral for the Obligations, Grantor
shall be responsible for the costs of that insurance, including interest in any
other charges that Beneficiary may lawfully impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
Obligations. The costs of the insurance may be more than the cost of insurance
that Grantor may be able to obtain on its own.

Section 9.21 State Specific Provisions/Rights and Remedies.

In addition to those rights and remedies described in Article VII, the following
provisions are added. In the event of any conflict between Section 9.21 through
and including Section 9.30 and any other provisions of this Deed of Trust, the
provisions of Section 9.21 through and including Section 9.30 shall control:

(a) Right to Accelerate. Beneficiary may, without notice, demand, presentment,
notice of nonpayment or nonperformance, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, or any other notice or any other
action, all of which are hereby waived (except as required under the other Loan
Documents) by Grantor and all other parties obligated in any manner whatsoever
on the Obligations, declare the entire unpaid balance of the Obligations
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Obligations shall be immediately due and payable. The failure to
exercise any remedy available to Beneficiary shall not be deemed to be a waiver
of any rights or remedies of Beneficiary under the Loan Documents, at law or in
equity.

(b) Right to Perform Grantor’s Covenants. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or the other
Loan Documents, Beneficiary, may, but shall not be obligated to any person to do
so, perform or attempt to perform said covenant, and any payment made or expense
incurred in the performance or attempted performance of any such covenant shall
be and become a part of the Obligations, and Grantor promises, upon demand, to
pay to Beneficiary at the place where the Note is payable, all sums so advanced
or paid by Beneficiary, with interest from the date when paid or incurred by
Beneficiary at the rate of interest then applicable on the outstanding principal
balance of the Note. No such payment by Beneficiary shall constitute a waiver of
any Event of Default. In addition to the liens and security interests hereof,
Beneficiary shall be subrogated to all rights, titles, liens and security
interests securing the payment of any debt, claim, tax or assessment for the
payment of which Beneficiary may make an advance, or which Beneficiary may pay.

(c) Right of Entry. Beneficiary is authorized, prior or subsequent to the
institution of any foreclosure proceedings, enter upon the Property, or any part
thereof, and take exclusive possession of the Property and the Collateral and of
all books, records and accounts relating thereto and to exercise without
interference from Grantor any and all rights which Grantor has with respect to
the management, possession, operation, protection or preservation of the
Property and the Collateral, including without limitation the right to rent the
same for the account of Grantor and to deduct from such Rents all costs,
expenses and liabilities of every character incurred by Beneficiary in
collecting such Rents and in managing, operating, maintaining, protecting, or
preserving the Property and the Collateral and to apply the remainder of such
Rents on the Obligations in such manner as Beneficiary may elect. All such
costs, expenses and liabilities incurred by Beneficiary in collecting such Rents
and in managing, operating, maintaining, protecting or preserving the Property
and the Collateral, if not paid out of Rents as hereinabove provided, shall
constitute a demand obligation owing by Grantor and shall bear interest from the
date of expenditure until paid at the rate of interest then applicable on the
outstanding principal balance of the Note, all of which shall constitute a
portion of the Obligations. If necessary to obtain the possession provided for
above, Beneficiary may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible entry and detainer,
trespass to try title and restitution. In connection with any action taken by
Beneficiary pursuant to this subsection (c), Beneficiary shall not be liable for
any loss sustained by Grantor resulting from any failure to let the Property, or
any part thereof, or from any other act or omission of Beneficiary in managing
the Property unless such loss is caused by the gross negligence or willful
misconduct (but not the negligence) of Beneficiary, nor shall Beneficiary be
obligated to perform or discharge any obligation, duty or liability under any
Lease or the Ground Lease or under or by reason hereof or the exercise of rights
or remedies hereunder. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY
BENEFICIARY FOR, AND TO HOLD HARMLESS BENEFICIARY FROM, ANY AND ALL LIABILITY,
LOSS OR DAMAGE, WHICH MAY OR MIGHT BE INCURRED BY BENEFICIARY UNDER ANY SUCH
LEASE OR THE GROUND LEASE OR UNDER OR BY REASON HEREOF OR THE EXERCISE OF RIGHTS
OR REMEDIES HEREUNDER, AND, WITH THE EXCEPTION OF BENEFICIARY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT (BUT NOT THE NEGLIGENCE), FROM ANY AND ALL CLAIMS AND
DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST BENEFICIARY BY REASON OF ANY
ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF
THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY SUCH LEASE OR THE GROUND
LEASE. Should Beneficiary incur any such liability, the reasonable amount
thereof, including without limitation costs, expenses and reasonable attorneys’
fees, together with interest thereon from the date of expenditure until paid at
the rate of interest then applicable on the outstanding principal balance of the
Note, shall be secured hereby, and Grantor shall reimburse Beneficiary therefor
immediately upon demand. Nothing in this subsection shall impose any duty,
obligation or responsibility upon Beneficiary for the control, care, management,
leasing or repair of the Property and the Collateral, nor for the carrying out
of any of the terms and conditions of any such Lease or the Ground Lease; nor
shall it operate to make Beneficiary responsible or liable for any waste
committed on the Property and the Collateral by the tenants or by any other
parties, or for any Hazardous Materials on or under the Property or the
Collateral, or for any dangerous or defective condition of the Property or the
Collateral or for any negligence in the management, leasing, upkeep, repair or
control of the Property or the Collateral resulting in loss or injury or death
to any tenant, licensee, employee or stranger, other than Beneficiary’s gross
negligence or willful misconduct (but not its negligence). Grantor hereby
assents to, ratifies and confirms any and all actions of Beneficiary with
respect to the Property and the Collateral taken under this subsection (c). For
purposes of this subsection, “Beneficiary” shall include Beneficiary and
Lenders, and their respective officers, directors, shareholders, partners,
employees and agents, and any persons or entities owned or controlled by, owning
or controlling, or under control of or an affiliate of Beneficiary or any
Lender.

The remedies in this subsection are in addition to other remedies available to
Beneficiary, and the exercise of the remedies in this subsection shall not be
deemed to be an election of nonjudicial or judicial remedies otherwise available
to Beneficiary. The remedies in this Section 9.21 are available under and
governed by the real property laws of Texas and are not governed by the personal
property laws of Texas, including but not limited to, the power to dispose of
personal property in a commercially reasonable manner under Section 9.610 of the
UCC. No action by Beneficiary taken pursuant to this subsection, shall be deemed
to be an election to dispose of personal property under Section 9.621 of the
UCC. Any receipt of consideration received by Beneficiary pursuant to this
Section 9.21 shall be immediately credited against the Obligations (in the
inverse order of maturity) and the value of said consideration shall be treated
like any other payment against the Obligations.

(d) Foreclosure-Power of Sale. Beneficiary may request Trustee to proceed with
foreclosure under the power of sale which is hereby conferred, such foreclosure
to be accomplished in accordance with the following provisions:

(i) Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Property
and the Collateral, or any part thereof, at public auction to the highest bidder
for cash, with or without having taken possession of same. Any such sale
(including notice thereof) shall comply with the applicable requirements, at the
time of the sale, of Section 51.002 of the Texas Property Code or, if and to the
extent such statute is not then in force, with the applicable requirements, at
the time of the sale, of the successor statute or statutes, if any, governing
sales of Texas real property under powers of sale conferred by deeds of trust.
If there is no statute in force at the time of the sale governing sales of Texas
real property under powers of sale conferred by deeds of trust, such sale shall
comply with applicable law, at the time of the sale, governing sales of Texas
real property under powers of sale conferred by deeds of trust.

(ii) Right to Require Proof of Financial Ability and/or Cash Bid. At any time
during the bidding, Trustee may require a bidding party (A) to disclose its full
name, state and city of residence, occupation and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (B) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with Trustee’s requirement in this
regard, or if such Questioned Bidder does respond but Trustee, in Trustee’s sole
and absolute discretion, deems the information or the evidence of the financial
ability of the Questioned Bidder (or, if applicable, the principal of such
bidding party) to be inadequate, then Trustee may continue the bidding with
reservation; and in such event (1) Trustee shall be authorized to caution the
Questioned Bidder concerning the legal obligations to be incurred in submitting
bids, and (2) if the Questioned Bidder is not the highest bidder at the sale, or
if having been the highest bidder the Questioned Bidder fails to deliver the
cash purchase price payment promptly to Trustee, all bids by the Questioned
Bidder shall be null and void. Trustee may, in Trustee’s sole and absolute
discretion, determine that a credit bid may be in the best interest of Grantor,
Beneficiary and Lenders, and elect to sell the Property and/or the Collateral
for credit or for a combination of cash and credit; provided, however, that
Trustee shall have no obligation to accept any bid except an all cash bid. In
the event Trustee requires a cash bid and cash is not delivered within a
reasonable time after conclusion of the bidding process, as specified by
Trustee, but in no event later than 3:45 p.m. local time on the day of sale,
then said contingent sale shall be null and void, the bidding process may be
recommenced, and any subsequent bids or sale shall be made as if no prior bids
were made or accepted.

(iii) Sale Subject to Unmatured Indebtedness. In addition to the rights and
powers of sale granted under the preceding provisions of this subsection, if an
Event of Default is made in the payment of any portion of the Obligations,
Beneficiary, may, at Beneficiary’s option, at once or at any time thereafter
while any matured portion remains unpaid, without declaring the entire
Obligations to be due and payable, orally or in writing direct Trustee to
enforce this trust and to sell the Property and the Collateral subject to such
unmatured Obligations and to the rights, powers, liens, security interests and
assignments securing or providing recourse for payment of such unmatured
Obligations, in the same manner, all as provided in the preceding provisions of
this subsection. Sales made without maturing the Obligations may be made
hereunder whenever there is an Event of Default in the payment of any portion of
the Obligations, without exhausting the power of sale granted hereby, and
without affecting in any way the power of sale granted under this subsection,
the unmatured balance of the Obligations or the rights, powers, liens, security
interests, and assignments securing or providing recourse for payment of the
Obligations.

(iv) Partial Foreclosure. Sale of a part of the Property or Collateral shall not
exhaust the power of sale, but sales may be made from time to time until the
Obligations are paid, performed and discharged in full. It is intended by each
of the foregoing provisions of this subsection that Trustee may, after any
request or direction by Beneficiary, sell not only the Property, but also the
Collateral and other interests constituting security for the Loan under the Loan
Documents, or any part thereof, along with the Property and the Collateral or
any part thereof, as a unit and as a part of a single sale, or may sell at any
time or from time to time any part or parts of the Property and the Collateral
separately from the remainder of the Property and the Collateral. It shall not
be necessary to have present or to exhibit at any sale any of the Property and
the Collateral.

(v) Trustee’s Deeds. After any sale under this subsection, Trustee shall make
good and sufficient deeds, assignments and other conveyances to the purchaser or
purchasers thereunder in the name of Grantor, conveying the Property and the
Collateral or any part thereof so sold to the purchaser or purchasers with
general warranty of title by Grantor. It is agreed that in any deeds,
assignments or other conveyances given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of Beneficiary or
Lenders, the occurrence or existence of any Default or Event of Default, the
notice of intention to accelerate, or acceleration of, the maturity of the
Obligations, the request to sell, notice of sale, time, place, terms and manner
of sale, and receipt, distribution and application of the money realized
therefrom, the due and proper appointment of a substitute trustee, and without
being limited by the foregoing, any other act or thing having been duly done by
or on behalf of Beneficiary or by or on behalf of Trustee, shall be taken by all
courts of law and equity as prima facie evidence that such statements or
recitals state true, correct, and complete facts and are without further
question to be so accepted, and Grantor does hereby ratify and confirm any and
all acts that Trustee may lawfully do in the premises by virtue hereof.

(e) Beneficiary’s Judicial Remedies. Beneficiary, or Trustee upon written
request of Beneficiary, may proceed by suit or suits, at law or in equity, to
enforce the payment, performance and discharge of the Obligations in accordance
with the terms hereof, of the Note and the other Loan Documents, to foreclose
the liens and security interests of this Deed of Trust as against all or any
part of the Property and the Collateral, and to have all or any part of the
Property and the Collateral sold under the judgment or decree of a court of
competent jurisdiction. This remedy shall be cumulative of any other nonjudicial
remedies available to Beneficiary with respect to the Loan Documents. Proceeding
with a request or receiving a judgment for legal relief shall not be or be
deemed to be an election of remedies or bar any available nonjudicial remedy of
Beneficiary.

(f) Beneficiary’s Right to Appointment of Receiver. Beneficiary, as a matter of
right and without regard to the sufficiency of the security for payment,
performance and discharge of the Obligations, without notice to Grantor and
without any showing of insolvency, fraud or mismanagement on the part of
Grantor, and without the necessity of filing any judicial or other proceeding
other than the proceeding for appointment of a receiver, shall be entitled to
the appointment of a receiver or receivers of the Property and the Collateral or
any part thereof, and of the Rents, and Grantor hereby irrevocably consents to
the appointment of a receiver or receivers. Any receiver appointed pursuant to
the provisions of this subsection shall have the usual powers and duties of
receivers in such matters.

(g) Beneficiary’s UCC Remedies. Beneficiary may exercise its rights of
enforcement with respect to the Collateral under the UCC, and in conjunction
with, in addition to or in substitution for the rights and remedies under the
UCC Beneficiary may, and Grantor agrees, as follows: (i) without demand or
notice to Grantor, enter upon the Property to take possession of, assemble,
receive and collect the Collateral, or any part thereof, or to render it
unusable; (ii) require Grantor to assemble the Collateral and make it available
at a place Beneficiary designates which is mutually convenient to allow
Beneficiary to take possession or dispose of the Collateral; (iii) written
Notice mailed to Grantor as provided herein at least ten (10) days prior to the
date of public sale of the Collateral or prior to the date after which private
sale of the Collateral will be made shall constitute reasonable notice; (iv) any
sale made pursuant to the provisions of this subsection shall be deemed to have
been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the Property under power of sale as provided
herein upon giving the same notice with respect to the sale of the Collateral
hereunder as is required for such sale of the Property under power of sale, and
such sale shall be deemed to be pursuant to a security agreement covering both
real and personal property under Section 9.604 of the UCC; (v) in the event of a
foreclosure sale, whether made by Trustee under the terms hereof, or under
judgment of a court, the Collateral and the Property may, at the option of
Beneficiary, be sold as a whole; (vi) it shall not be necessary that Beneficiary
take possession of the Collateral, or any part thereof, prior to the time that
any sale pursuant to the provisions of this subsection is conducted, and it
shall not be necessary that the Collateral or any part thereof be present at the
location of such sale; (vii) prior to application of proceeds of disposition of
the Collateral to the Obligations, such proceeds shall be applied to the
reasonable expenses of retaking, holding, preparing for sale or lease, selling,
leasing and the like, and the reasonable attorneys’ fees and legal expenses
incurred by Beneficiary; (viii) after notification, if any, hereafter provided
in this subsection, Beneficiary may sell, lease or otherwise dispose of the
Collateral, or any part thereof, in one or more parcels at public or private
sale or sales, at Beneficiary’s offices or elsewhere, for cash, on credit or for
future delivery. Upon the request of Beneficiary, Grantor shall assemble the
Collateral and make it available to Beneficiary at any place designated by
Beneficiary that is reasonably convenient to Grantor and Beneficiary. Grantor
agrees that Beneficiary shall not be obligated to give more than ten (10) days’
written notice of the time and place of any public sale or of the time after
which any private sale may take place and that such notice shall constitute
reasonable notice of such matters. Grantor shall be liable for all reasonable
expenses of retaking, holding, preparing for sale or the like, and all
reasonable attorneys’ fees, legal expenses and all other costs and expenses
incurred by Beneficiary in connection with the collection of the Obligations and
the enforcement of the rights of Beneficiary and Lenders under the Loan
Documents. Beneficiary shall apply the proceeds of the sale of the Collateral
against the Obligations in accordance with the requirements of this Deed of
Trust. Grantor shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay, perform and
discharge the Obligations in full. Grantor waives all rights of marshalling in
respect of the Personalty; (ix) any and all statements of fact or other recitals
made in any bill of sale or assignment or other instrument evidencing any
foreclosure sale hereunder, the nonpayment of the Obligations, the occurrence of
any Event of Default, Beneficiary having declared all or a portion of such
Obligations to be due and payable, the notice of time, place, and terms of sale
and of the properties to be sold having been duly given, or any other act or
thing having been duly done by Beneficiary, shall be taken as prima facie
evidence of the truth of the facts so stated and recited; and (x) Beneficiary
may appoint or delegate any one or more persons as agent to perform any act or
acts necessary or incident to any sale held by Beneficiary, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Beneficiary.

(h) Rights Relating to Leases and Rents. Grantor has, pursuant to Section 2.2 of
this Deed of Trust, assigned to Beneficiary, on behalf of Lenders, all Rents
under each of the Leases covering all or any portion of the Property.
Beneficiary, or Trustee on Beneficiary’s behalf, may at any time, and without
notice, either in person, by agent, or by receiver to be appointed by a court,
enter and take possession of the Property or any part thereof, and in its own
name, sue for or otherwise collect the Rents. All Rents collected by
Beneficiary, or Trustee acting on Beneficiary’s behalf, shall be applied as
provided for in this Deed of Trust; provided, however, that if the costs,
expenses and attorneys’ fees shall exceed the amount of Rents collected, the
excess shall be added to the Obligations, shall bear interest at the rate of
interest then applicable on the outstanding principal balance of the Note, and
shall be immediately due and payable. The entering upon and taking possession of
the Property, the collection of Rents, and the application thereof as aforesaid
shall not cure or waive any Event of Default or notice of default, if any,
hereunder nor invalidate any act done pursuant to such notice, except to the
extent any such Event of Default is fully cured. Failure or discontinuance by
Beneficiary, or Trustee on Beneficiary’s behalf, at any time or from time to
time, to collect said Rents shall not in any manner impair the subsequent
enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of the right,
power and authority herein conferred upon it. Nothing contained herein, nor the
exercise of any right, power or authority herein granted to Beneficiary, or
Trustee on Beneficiary’s behalf, shall be, or shall be construed to be, an
affirmation by it of any tenancy, lease or option, nor an assumption of
liability under, nor the subordination of, the lien of this Deed of Trust, to
any such tenancy, lease or option, nor an election of judicial relief, if any
such relief is requested or obtained as to Leases or Rents, with respect to the
Property or any other collateral given by Grantor to Beneficiary for the benefit
of Lenders. In addition, from time to time Beneficiary may elect, and notice
hereby is given to each lessee under any Lease, to subordinate the lien of this
Deed of Trust to any Lease by unilaterally executing and recording an instrument
of subordination, and upon such election the lien of this Deed of Trust shall be
subordinate to the Lease identified in such instrument of subordination;
provided, however, in each instance such subordination will not affect or be
applicable to, and expressly excludes any lien, charge, encumbrance, security
interest, claim, easement, restriction, option, covenant and other rights,
titles, interests or estates of any nature whatsoever with respect to all or any
portion of the Property and the Collateral to the extent that the same may have
arisen or intervened during the period between the recordation of this Deed of
Trust and the execution of the Lease identified in such instrument of
subordination.

(i) Other Rights. Beneficiary (i) may surrender the insurance policies
maintained pursuant hereto or the other Loan Documents or any part thereof, and
upon receipt shall apply the unearned premiums as a credit on the Obligations,
in accordance herewith, and, in connection therewith, Grantor hereby appoints
Beneficiary as agent and attorney-in-fact (which is coupled with an interest and
is therefore irrevocable) for Grantor, during the existence of an Event of
Default, to collect such premiums; and (ii) apply the reserve for impositions,
if any, required by the provisions of this Deed of Trust, toward payment of the
Obligations; and (iii) shall have and may exercise any and all other rights and
remedies which Beneficiary may have at law or in equity, or by virtue of any
Loan Document or under the UCC, or otherwise.

(j) Beneficiary as Purchaser. Beneficiary may be the purchaser of the Property
and the Collateral or any part thereof, at any sale thereof, whether such sale
be under the power of sale herein vested in Trustee or upon any other
foreclosure of the liens and security interests hereof, or otherwise, and
Beneficiary shall, upon any such purchase, acquire good title to the Property
and the Collateral so purchased, free of the liens and security interests
hereof, unless the sale was made subject to an unmatured portion of the
Obligations. Beneficiary, as purchaser, shall be treated in the same manner as
any third party purchaser and the proceeds of Beneficiary’s purchase shall be
applied in accordance with the requirements of this Deed of Trust.

(k) Possession After Foreclosure. If the liens or security interests hereof
shall be foreclosed by power of sale granted herein, by judicial action or
otherwise, the purchaser at any such sale shall receive, as an incident to
purchaser’s ownership, immediate possession of the property purchased, and if
Grantor or Grantor’s successors shall hold possession of said property or any
part thereof subsequent to foreclosure, Grantor and Grantor’s successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Property and
the Collateral so occupied or possessed and sold to such purchaser), and anyone
occupying or possessing such portion of the Property and the Collateral, after
demand is made for possession thereof, shall be guilty of forcible detainer and
shall be subject to eviction and removal, forcible or otherwise, with or without
process of law, and all damages by reason thereof are hereby expressly waived.

(l) Abandonment of Sale. In the event a foreclosure hereunder is commenced by
Trustee in accordance with subsection (d) hereof, at any time before the sale,
Trustee may abandon the sale, and Beneficiary may then institute suit for the
collection of the Obligations and for the foreclosure of the liens and security
interests hereof and of the Loan Documents. If Beneficiary should institute a
suit for the collection of the Obligations and for a foreclosure of the liens
and security interests hereof, Beneficiary may, at any time before the entry of
a final judgment in said suit, dismiss the same and require Trustee to sell the
Property and Collateral or any part thereof in accordance with the provisions of
this Deed of Trust.

Section 9.22 Application of Foreclosure Sale Proceeds.

Except as may be otherwise required by applicable law, after deducting all
reasonable costs, fees and expenses of Trustee, and of this trust, including,
without limitation, cost of evidence of title and attorneys’ fees in connection
with sale and costs and expenses of sale and of any judicial proceeding wherein
such sale may be made, Trustee shall apply all proceeds of any foreclosure sale:
(a) to payment of all sums expended by Beneficiary under the terms hereof and
not then repaid, with accrued interest at the rate of interest specified in the
Note to be applicable on or after maturity or acceleration of the Note; (b) to
payment of all other Obligations, and (c) the remainder, if any, to the person
or persons legally entitled thereto.

Section 9.23 Application of Other Sums.

All sums received by Beneficiary under Section 9.21 or Section 2.2, less all
reasonable costs and expenses incurred by Beneficiary or any receiver under
Section 9.21 or Section 2.2, including, without limitation, attorneys’ fees,
shall be applied in payment of the Obligations in such order as Beneficiary
shall determine in its sole discretion; provided, however, Beneficiary shall
have no liability for funds not actually received by Beneficiary.

Section 9.24 No Cure or Waiver.

Neither Beneficiary’s nor Trustee’s nor any receiver’s entry upon and taking
possession of all or any part of the Property and the Collateral, nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Obligation, nor the exercise of or
failure to exercise any other right or remedy by Beneficiary or Trustee or any
receiver shall cure or waive any breach, Default, Event of Default or notice of
default under this Deed of Trust, or nullify the effect of any notice of default
or sale (unless all Obligations then due have been paid and performed and
Grantor has cured all other defaults), or impair the status of the security, or
prejudice Beneficiary or Trustee in the exercise of any right or remedy, or be
construed as an affirmation by Beneficiary of any tenancy, lease or option or a
subordination of the lien of or security interest created by this Deed of Trust.

Section 9.25 Payment of Costs, Expenses and Attorneys’ Fees.

Grantor agrees to pay to Beneficiary immediately and without demand all
reasonable costs and expenses incurred by Trustee and Beneficiary pursuant to
Section 9.22 (including, without limitation, court costs and attorneys’ fees,
whether incurred in litigation or not) with interest from the date of
expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Note as specified therein. In
addition, Grantor shall pay to Trustee all reasonable Trustee’s fees hereunder
and shall reimburse Trustee for all reasonable expenses incurred in the
administration of this trust, including, without limitation, any attorneys’
fees.

Section 9.26 Inapplicability of Finance Code.

In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the loan evidenced by the Loan Documents and/or secured
hereby.

Section 9.27 Collateral Protection Insurance.

TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE:
(A) GRANTOR IS REQUIRED TO: (i) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT BENEFICIARY SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES
INSURER; AND (III) NAME BENEFICIARY AS THE PERSON TO BE PAID UNDER THE POLICY IN
THE EVENT OF A LOSS; (B) GRANTOR MUST, IF REQUIRED BY BENEFICIARY, DELIVER TO
BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND
(C) IF GRANTOR FAILS TO MEET ANY REQUIREMENT LISTED IN SUBSECTION (A) OR (B),
BENEFICIARY MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF TRUSTOR AT
TRUSTOR’S EXPENSE.

Section 9.28 Rights and Remedies of Sureties.

Grantor waives any right or remedy which Grantor may have or be able to assert
pursuant to Chapter 34 of the Business and Commerce Code of the State of Texas
pertaining to the rights and remedies of sureties.

Section 9.29 Deficiency.

(a) In the event that the fee, a leasehold estate or any other interest in all
or any portion of the Property and the Collateral is foreclosed upon pursuant to
a judicial or nonjudicial foreclosure sale (the “Foreclosed Property”), Grantor
agrees as follows: Notwithstanding the provisions of Sections 51.003, 51.004,
and 51.005 of the Texas Property Code (as the same may be amended from time to
time), and to the extent permitted by law, Grantor agrees that Trustee, on
behalf of Lenders, shall be entitled to seek a deficiency judgment from Grantor
and any other party obligated for the Obligations or any portion thereof equal
to the difference between the amount owing of the Obligations and the amount for
which the Foreclosed Property was sold pursuant to judicial or nonjudicial
foreclosure sale. Grantor expressly recognizes that this section constitutes a
waiver of the above-cited provisions of the Texas Property Code which would
otherwise permit Grantor and other persons against whom recovery of deficiencies
is sought or any guarantor independently (even absent the initiation of
deficiency proceedings against them) to present competent evidence of the fair
market value of the Foreclosed Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value. Grantor further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Foreclosed
Property for purposes of calculating deficiencies owed by Grantor, any
guarantor, and others against whom recovery of a deficiency is sought.

(b) Alternatively, in the event the waiver provided for in subsection (a) above
is determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Foreclosed Property as of the date of the foreclosure sale
in proceedings governed by Sections 51.003, 51.004 and 51.005 of the Texas
Property Code (as amended from time to time): (i) the Foreclosed Property shall
be valued in an “as is” condition as of the date of the foreclosure sale,
without any assumption or expectation that the Foreclosed Property will be
repaired or improved in any manner before a resale of the Foreclosed Property
after foreclosure; (ii) the valuation shall be based upon an assumption that the
foreclosure purchaser desires a resale of the Foreclosed Property for cash
promptly (but no later than twelve (12) months) following the foreclosure sale;
(iii) all reasonable closing costs customarily borne by the seller in commercial
real estate transactions should be deducted from the gross fair market value of
the Foreclosed Property, including, without limitation, brokerage commissions,
title insurance, a survey of the Property, tax prorations, attorneys’ fees, and
marketing costs; (iv) the gross fair market value of the Foreclosed Property
shall be further discounted to account for any estimated holding costs
associated with maintaining the it pending sale, including, without limitation,
utilities expenses, property management fees, taxes and assessments (to the
extent not accounted for in subsection (iii) above), and other maintenance,
operational and ownership expenses; and (v) any expert opinion testimony given
or considered in connection with a determination of the fair market value of the
Foreclosed Property must be given by persons having at least five (5) years
experience in appraising property similar to the Foreclosed Property and who
have conducted and prepared a complete written appraisal of the Property and the
Foreclosed Property taking into consideration the factors set forth above.

Section 9.30 Subrogation to Existing Liens; Vendor’s/Purchase Money Lien.

To the extent that proceeds of the Note are used to pay indebtedness secured by
any outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Beneficiary at Grantor’s request,
and Beneficiary shall be subrogated to any and all rights, security interests
and liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, however remote, irrespective of whether said
liens, security interests, charges or encumbrances are released, and all of the
same are recognized as valid and subsisting and are renewed and continued and
merged herein to secure the Obligations, but the terms and provisions of this
Deed of Trust shall govern and control the manner and terms of enforcement of
the liens, security interests, charges and encumbrances to which Beneficiary is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Beneficiary, Grantor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness. If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor’s or purchase money lien is waived; and Beneficiary shall have, and is
hereby granted, a vendor’s or purchase money lien on the Property as cumulative
additional security for the secured indebtedness. Beneficiary may foreclose
under this Deed of Trust or under the vendor’s or purchase money lien without
waiving the other or may foreclose under both.

Section 9.31 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DEED OF TRUST
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.32 Rights of Tenants.

Beneficiary shall have the right and option to commence a civil action to
foreclose this Deed of Trust and to obtain a decree of foreclosure and sale
subject to the rights of any tenant or tenants of the Property having an
interest in the Property prior to that of Beneficiary. The failure to join any
such tenant or tenants of the Property as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Grantor as a defense in any
civil action instituted to collect the Obligations, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Property, any
statue or rule of law at any time existing to the contrary notwithstanding.

Section 9.33 Substitute Trustee.

Trustee may resign by an instrument in writing addressed to Beneficiary, or
Trustee may be removed at any time with or without cause by an instrument in
writing executed by Beneficiary. In case of the death, resignation, removal, or
disqualification of Trustee, or if for any reason Beneficiary shall deem it
desirable to appoint a substitute or successor trustee to act instead of the
herein named trustee or any substitute or successor trustee, then Beneficiary
shall have the right and is hereby authorized and empowered to appoint a
successor trustee(s), or a substitute trustee(s), without other formality than
appointment and designation in writing executed by Beneficiary and the authority
hereby conferred shall extend to the appointment of other successor and
substitute trustees successively until the Obligations has been paid in full, or
until the Property is fully and finally sold hereunder. If Beneficiary is a
corporation or association and such appointment is executed on its behalf by an
officer of such corporation or association, such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any superior
officer of the corporation or association. Upon the making of any such
appointment and designation, all of the estate and title of Trustee in the
Property shall vest in the named successor or substitute Trustee(s) and he shall
thereupon succeed to, and shall hold, possess and execute, all the rights,
powers, privileges, immunities and duties herein conferred upon Trustee. All
references herein to “Trustee” shall be deemed to refer to Trustee (including
any successor(s) or substitute(s) appointed and designated as herein provided)
from time to time acting hereunder.

Section 9.34 No Liability of Trustee.

Trustee shall not be liable for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever (including Trustee’s negligence), except for Trustee’s gross
negligence or willful misconduct. Trustee shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder, believed by him in good faith to be
genuine. All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by him hereunder. Grantor hereby ratifies and confirms any and
all acts which the herein named Trustee or its successor or successors,
substitute or substitutes, in this trust, shall do lawfully by virtue hereof.
Grantor will reimburse Trustee for, and save it harmless against, any and all
liability and expenses which may be incurred by it in the performance of its
duties. The foregoing indemnity shall not terminate upon discharge of the
Obligations or foreclosure, or release or other termination, of this Deed of
Trust.

Section 9.35 Entire Agreement.

The Loan Documents constitute the entire understanding and agreement among
Grantor, Beneficiary and Lenders with respect to the transactions arising in
connection with the Loan, and supersede all prior written or oral understandings
and agreements between Grantor, Beneficiary and Lenders with respect to the
matters addressed in the Loan Documents. In particular, and without limitation,
the terms of any commitment by Beneficiary and Lenders to make the Loan are
merged into the Loan Documents. Except as incorporated in writing into the Loan
Documents, there are no representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in the Loan Documents.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed under
seal as of the day and year first written above.

GRANTOR:

G&E HC REIT II ENNIS MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,
a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,


a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


         
STATE OF CALIFORNIA
COUNTY OF ORANGE
  )
)
)  
SS.



On January 25, 2011, before me, P.C. Han, Notary Public, personally appeared
Shannon K S Johnson, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature: /s/ P.C. Han (Seal)
Notary Public
Name: P.C. Han
My commission Expires: June 25, 2011

3